DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required of the flap and the glove in the limitation “the flap is configured to be pulled through the rear edge in an angular direction and invert over the lower portion of the sleeve”. How can the flap be pulled through itself (rear edge of the flap)? It is unclear what attachment or structure is required of the apparel to read on this limitation.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “in the donned positioned the glove don the hand” is structurally requiring of the glove, is the hand of the user or is the hand a structure of the glove. The examiner is interpreting this claim to read that in the donned position the glove is configured to be worn on the hand of a user.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “in the donned position the glove don the hand” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn”, or other similar language to avoid positively claiming human anatomy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willows et al. (US 2014/0250565).
 	In regard to claim 1, Willows et al. teaches an upper-body apparel comprising: a sleeve having an opening configured for extending a hand (see annotated figure 20 below), the sleeve having an upper portion and a lower portion (see figure 20), the sleeve opening having an upper segment and a lower segment extending along the circumference of the sleeve opening (see annotated figure 20 below), the upper segment extends along the upper portion of the sleeve and the lower segment extends along the lower portion of the sleeve (see annotated figure 20 below); a glove having a palm side, a rear side, and a glove opening, a palm segment of the periphery of the glove opening extends along the palm side of the glove, and a rear segment of the periphery of the glove opening extends along the rear side of the glove (see annotated figure 28 below); and a flap having a front edge and an opposite rear edge (see annotated figure 28 below), the rear edge having two opposite corners (figures 15 and 16 detial the stitching of flap 15 to the other layers of the glove and at the oppoiste rear edge corners: paragraph 0094), the flap is made of stretchable material (paragraph: 0093 and 0126); wherein the upper segment of the sleeve opening is coupled to the rear segment of the glove opening (see annotated figure 28 below), wherein the palm segment of the glove opening is coupled to the front edge of the flap (coupled at stitch line 83: see annotated figure 28 below), the two opposite corners of the rear edge of the flap coupled to the upper portion of the sleeve (figures 15 and 16 detial the stitching of flap 15 to the other layers of the glove and at the oppoiste rear edge corners: paragraph 0094), wherein the glove is sandwiched between the upper portion of the sleeve and the flap (see annotated figure 20 below). 
 
    PNG
    media_image1.png
    286
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    282
    506
    media_image2.png
    Greyscale

 	In regard to claim 2, Willows et al. teaches wherein the flap (15) is configured to be pulled through the rear edge in an angular direction and invert over the lower portion of the sleeve (paragraph 0091).  

 	In regard to claim 3, Willows et al. teaches wherein the glove (41) is configured to switch between a stowed position and a donned position, the glove in the stowed position is sandwiched between the flap and the upper portion of the sleeve, in the donned position the glove don the hand (see figures 20 and 23 and paragraphs 0091).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willows et al. (US 2014/0250565).
In regard to claim 4, Willows et al. teaches a method of donning a glove (paragraph 0024), the method comprising: providing an apparel, the apparel comprising: a sleeve having an opening configured for extending a hand (see annotated figure 20 above), the sleeve having an upper portion and a lower portion (see figure 20), the sleeve opening having an upper segment and a lower segment extending along the circumference of the sleeve opening (see annotated figure 20 above), the upper segment extends along the upper portion of the sleeve and the lower segment extends along the lower portion of the sleeve (see annotated figure 20 above); a glove having a palm side, a rear side, and a glove opening, a palm segment of the periphery of the glove opening extends along the palm side of the glove, and a rear segment of the periphery of the glove opening extends along the rear side of the glove (see annotated figure 28 above); and a flap having a front edge and an opposite rear edge (see annotated figure 28 above), the rear edge having two opposite corners (figures 15 and 16 detial the stitching of flap 15 to the other layers of the glove and at the oppoiste rear edge corners: paragraph 0094), the flap is made of stretchable material (paragraph: 0093 and 0126); wherein the upper segment of the sleeve opening is coupled to the rear segment of the glove opening (see annotated figure 28 above), wherein the palm segment of the glove opening is coupled to the front edge of the flap (coupled at stitch line 83: see annotated figure 28 above), the two opposite corners of the rear edge of the flap coupled to the upper portion of the sleeve (figures 15 and 16 detial the stitching of flap 15 to the other layers of the glove and at the oppoiste rear edge corners: paragraph 0094), wherein the glove is sandwiched between the upper portion of the sleeve and the flap (see annotated figure 20 above).
However, Willows fails to specifically teach the method of clenching the hand to form a fist; pulling the rear edge of the flap in an angular direction towards the fist until the glove opening is positioned over the fist; inserting the fist in the glove opening while simultaneously unfolding the fingers; inverting the flap towards the lower portion of the sleeve while inserting the hand into the glove; and releasing the flap, wherein upon releasing, the flap is inverted over the lower portion of the sleeve.
 Willows does however teach the method of pulling the rear edge of the flap in an angular direction so that the glove opening is positioned over a user’s hand and inverting the flap towards the lower portion of the sleeve while inserting the hand into the glove (figures 23-24 and 29-31); and releasing the flap, wherein upon releasing, the flap is inverted over the lower portion of the sleeve (see figures 23 and 24 and 29-31 detailing the inverting of the flap from stowed to covered position and paragraph 0093). Further, Willows details that a user can form a fist (see figure 5). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to form a fist during the deploying of the glove and flap from the stowed to covering position, since Willows teaches that a user can form a first when wearing the garment, and would therefore be able to form a first while manipulating the flap and glove to more easily stretch and fold around the opening and the fingers of the user’s hand extending out of the opening without stressing the rear edge perimeter of the flap stitched to the other layers of the sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Wohl et al. (US 2,274,510) and Rasmussen (US 2,340,017) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732